This is an employer’s motion which seeks a stay of the operation and effect of a final decree of the Workers’ Compensation Commission holding the employer in contempt. The contempt arises from the employer’s December 1976 unilateral termination of dependancy benefits paid to an employee with respect to a minor daughter who had attained her majority in December 1973.
The employer’s motion is granted, and the appeal is assigned to the February calendar. No extensions of the briefing periods are to be granted. Mr. Justice Doris dissents.